EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gargi Talukder on 12/6/2021. The application has been amended as follows:
Claim 21, lines 10-12: change “(i) at least one variable portion from a result of said sequence data of (a) and (ii) at least one fixed portion independent of said results of said sequencing data of (a)” to “(i) at least one variable portion from a result of said sequence data 
Claim 21, last line: change “for a subject” to “for [[a]] the subject”
Claim 25, line 2: change “said sequence data” to “said sequence data of (a)”
Claim 38, line 1: change “method of claim 37” to “method of claim [[37]] 21”
Claim 41, line 1: change “said sequence data” to “said sequence data of (a)”
Claim 51, line 5: change “and/or” to “and[[/or]]”

Terminal Disclaimer
2.	The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,450,611 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendments and Arguments
3.	Applicant’s amendments and arguments filed on 11/23/2021 have been fully considered.  Applicant’s amendment to the claims has obviated the rejections under 35 USC 112, 102 and 103.  In view of applicant’s amendment to claim 21, the rejection under 35 USC 101 has been withdrawn.  In view of the terminal disclaimer filed 11/16/2021, the non-statutory double patenting rejection has been withdrawn.  Further in view of the examiner’s amendment above, claims 21-36, 38-39 and 41-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639